IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                        Docket No. 44060

STATE OF IDAHO,                                  )    2017 Unpublished Opinion No. 362
                                                 )
       Plaintiff-Respondent,                     )    Filed: February 9, 2017
                                                 )
v.                                               )    Stephen W. Kenyon, Clerk
                                                 )
ROBERT BRYON DIXON,                              )    THIS IS AN UNPUBLISHED
                                                 )    OPINION AND SHALL NOT
       Defendant-Appellant.                      )    BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fourth Judicial District, State of Idaho, Ada
       County. Hon. Lynn G. Norton, District Judge.

       Order denying motion to suppress, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Andrea W. Reynolds,
       Deputy Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Russell J. Spencer, Deputy
       Attorney General, Boise, for respondent.
                 ________________________________________________

GRATTON, Chief Judge
       Robert Bryon Dixon appeals from his conviction for possession of a controlled substance.
Idaho Code § 37-2732(c). Dixon asserts that the district court erred by denying his motion to
suppress. We affirm.
                                                 I.
                     FACTUAL AND PROCEDURAL BACKGROUND
       An officer observed Dixon’s car drift over the center dividing line of two lanes
designated for westbound traffic. The officer testified that Dixon’s car straddled the line for two
to three seconds before returning to its own lane of travel. Dixon never activated the turn
signals. The officer initiated a traffic stop for violation of Idaho traffic laws. While the officer
completed the traffic investigation, another officer with a drug-detection canine arrived on scene.
That officer located a methamphetamine pipe on Dixon’s person. Thereafter, the canine alerted


                                                 1
on Dixon’s vehicle and multiple controlled substances and paraphernalia were found. Dixon was
arrested and subsequently charged with three counts of felony possession of a controlled
substance, one count of misdemeanor possession of a controlled substance, one count of
possession of drug paraphernalia, and a persistent violator enhancement.
       Dixon filed a motion to suppress all evidence obtained after the traffic stop. He asserted
that the officer did not have reasonable suspicion of a traffic violation. The district court denied
the motion, finding that the testifying officer was credible and that Dixon’s conduct--drifting
over the lane marker for two or three seconds without signaling--violated I.C. § 49-637(1),
giving the officer reasonable suspicion of a traffic violation.
       Dixon entered a conditional guilty plea to possession of methamphetamine, reserving the
right to appeal the denial of his motion to suppress. Dixon timely appeals.
                                                 II.
                                            ANALYSIS
       Dixon argues that the traffic stop was not justified under I.C. § 49-637(1), and seeks to
suppress all evidence obtained after the traffic stop. The standard of review of a suppression
motion is bifurcated. When a decision on a motion to suppress is challenged, we accept the trial
court’s findings of fact that are supported by substantial evidence, but we freely review the
application of constitutional principles to the facts as found. State v. Atkinson, 128 Idaho 559,
561, 916 P.2d 1284, 1286 (Ct. App. 1996). At a suppression hearing, the power to assess the
credibility of witnesses, resolve factual conflicts, weigh evidence, and draw factual inferences is
vested in the trial court. State v. Valdez-Molina, 127 Idaho 102, 106, 897 P.2d 993, 997 (1995);
State v. Schevers, 132 Idaho 786, 789, 979 P.2d 659, 662 (Ct. App. 1999).
       A traffic stop by an officer constitutes a seizure of the vehicle’s occupants and implicates
the Fourth Amendment’s prohibition against unreasonable searches and seizures. Delaware v.
Prouse, 440 U.S. 648, 653 (1979); Atkinson, 128 Idaho at 561, 916 P.2d at 1286. Under the
Fourth Amendment, an officer may stop a vehicle to investigate possible criminal behavior if
there is a reasonable and articulable suspicion that the vehicle is being driven contrary to traffic
laws. United States v. Cortez, 449 U.S. 411, 417 (1981); State v. Flowers, 131 Idaho 205, 208,
953 P.2d 645, 648 (Ct. App. 1998). The reasonableness of the suspicion must be evaluated upon
the totality of the circumstances at the time of the stop. State v. Ferreira, 133 Idaho 474, 483,
988 P.2d 700, 709 (Ct. App. 1999). The reasonable suspicion standard requires less than

                                                  2
probable cause but more than mere speculation or instinct on the part of the officer. Id. An
officer may draw reasonable inferences from the facts in his or her possession, and those
inferences may be drawn from the officer’s experience and law enforcement training. State v.
Montague, 114 Idaho 319, 321, 756 P.2d 1083, 1085 (Ct. App. 1988).
       The district court found Dixon operated his vehicle in such a manner that “the left
front and rear tires went over the dotted line marker for two to three seconds without
signaling.” Dixon does not challenge this finding, but argues that the officer did not have
reasonable suspicion to make the stop because his movement did not violate I.C. § 49-637(1).
Idaho Code Section 49-637(1) states: “A vehicle shall be driven as nearly as practicable
entirely within a single lane and shall not be moved from that lane until the driver has first
ascertained that the movement can be made with safety.” Dixon avers that a driver does not
violate I.C. § 49-367(1) every time he fails to remain in a single lane on a multi-lane
highway. Dixon points to the phrase “as nearly as practicable” in support of his contention
that the statute “encompasses a recognition that it is not always practicable to stay precisely
in one’s lane of travel.” Further, Dixon asserts there is no evidence that his movement was
not made with safety.
       This Court exercises free review over the application and construction of statutes. State
v. Reyes, 139 Idaho 502, 505, 80 P.3d 1103, 1106 (Ct. App. 2003). Where the language of a
statute is plain and unambiguous, this Court must give effect to the statute as written, without
engaging in statutory construction. State v. Burnight, 132 Idaho 654, 659, 978 P.2d 214, 219
(1999); State v. Escobar, 134 Idaho 387, 389, 3 P.3d 65, 67 (Ct. App. 2000). The language of
the statute is to be given its plain, obvious, and rational meaning. Burnight, 132 Idaho at 659,
978 P.2d at 219. If the language is clear and unambiguous, there is no occasion for the court to
resort to legislative history or rules of statutory interpretation. Escobar, 134 Idaho at 389, 3 P.3d
at 67. When this Court must engage in statutory construction because an ambiguity exists, it has
the duty to ascertain the legislative intent and give effect to that intent. State v. Beard, 135 Idaho
641, 646, 22 P.3d 116, 121 (Ct. App. 2001). To ascertain such intent, not only must the literal
words of the statute be examined, but also the context of those words, the public policy behind
the statute, and its legislative history. Id. It is incumbent upon a court to give an ambiguous
statute an interpretation which will not render it a nullity. Id. Constructions of an ambiguous



                                                  3
statute that would lead to an absurd result are disfavored. State v. Doe, 140 Idaho 271, 275, 92
P.3d 521, 525 (2004).
        The practicability language in the statute does not excuse drivers from driving in one’s
own lane. Rather, it instructs that the driver must stay in the driver’s lane where feasible.
Although not cited by the parties, the facts of this case are nearly identical to those in State v.
Morris, 159 Idaho 651, 655, 365 P.3d 407, 411 (Ct. App. 2015). In Morris, as here, the officer
observed Morris’s vehicle tires cross the white line for two or three seconds. Id. at 653, 365 P.3d
at 409. Again, as here, Morris argued that the “as nearly as practical” language widens the
circumstances where a lane deviation may not amount to reasonable suspicion of a lane
infraction. We disagreed, stating:
        The “as nearly as practicable” qualifier in I.C. § 49-637(1), by its plain language,
        recognizes that the driver must stay in the driver’s lane where feasible. This is
        because the use of “practicable” is unambiguous, and practicable is defined as
        “feasible in the circumstances,” BLACK’S LAW DICTIONARY 1172 (6th ed. 1990).
        Thus, where circumstances make it no longer feasible to drive in one’s lane (e.g.,
        a large boulder in the driver’s lane), the driver is permitted to temporarily leave
        the driver’s lane, where it is safe to do so, until it is feasible to drive in the
        driver’s original lane.
Morris, 159 Idaho at 655, 365 P.3d at 411. We further noted that there was no evidence from the
officer or Morris of a circumstance that would have “required the vehicle to cross the line; that
is, there was not a circumstance that would have made it infeasible to drive in the lane. Thus,
Morris violated I.C. § 49-637(1).” Morris, 159 Idaho at 656, 356 P.3d at 412. The record here
does not demonstrate, nor does Dixon suggest, that something beyond his control prevented him
from staying in his own lane.       Thus, there was not a circumstance that would have made it
infeasible for him to stay in the lane. 1
        Dixon attempts to take the argument one step further. That is, Dixon argues the State
must demonstrate that the crossing of the line “either could not, or was not, made with safety.”
We disagree. First, the statute requires that the vehicle stay in its lane of travel, but certainly
contemplates that the driver may determine to change lanes, when safe to do so (which would
require signaling, I.C. § 49-808). Alternatively, “where circumstances make it no longer feasible
1
       In conjunction with the “practicality” argument, Morris argued that crossing the line fell
within a range of normal driving behavior and thus did not create reasonable suspicion, citing
language from State v. Emory, 119 Idaho 661, 664, 809 P.2d 522, 525 (Ct. App. 1991). Morris,
159 Idaho at 656, 365 P.3d at 412. In response, this Court noted that “Emory did not create a
‘normal driving behavior’ exception to traffic laws.” Id.
                                                 4
to drive in one’s lane (e.g., a large boulder in the driver’s lane), the driver is permitted to
temporarily leave the driver’s lane, where it is safe to do so.” Morris, 159 Idaho at 655, 365 P.3d
at 411. As noted above, there is no evidence of such circumstances in the record. Finally, the
statute prohibits leaving the lane “until the driver has first ascertained that the movement can be
made with safety.” This does not require the officer to determine or the State to demonstrate that
the movement was unsafe or what the driver ascertained before the movement was made. Dixon
concedes that he drifted over the roadway’s dividing line, the officer clearly had reasonable
suspicion to stop him for a violation of I.C. § 49-637(1). Therefore, Dixon is not entitled to
suppression of any evidence obtained after the traffic stop and the district court correctly denied
Dixon’s motion to suppress.
                                               III.
                                        CONCLUSION
       The officer had reasonable suspicion to stop Dixon for a violation of I.C. § 49-637(1).
The district court’s order denying Dixon’s motion to suppress is affirmed.
       Judge GUTIERREZ and Judge HUSKEY CONCUR.




                                                5